     Case 3:18-cv-00521-MMD-WGC Document 41 Filed 06/04/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     HENRY JOHNSON,                                  Case No. 3:18-cv-00521-MMD-WGC
7                                     Petitioner,                  ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Respondents’ unopposed third Motion for Enlargement of
12   Time (ECF No. 40) is granted nunc pro tunc. Respondents have until June 10, 2020, to file
13   a reply in support of the Motion to Dismiss (ECF No. 28).
14         DATED THIS 4th day of June 2020.
15

16
                                             MIRANDA M. DU
17                                           CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
